MEMORANDUM ***
Xin-Bao He, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252.
Where, as here, the BIA reviews the IJ’s decision de novo, our review is limited to the BIA’s decision, except to the extent that the IJ’s opinion is expressly adopted. See Shah v. INS, 220 F.3d 1062, 1067 (9th Cir.2000). We review for substantial evidence, Desta v. Ashcroft, 365 F.3d 741, 745 (9th Cir.2004), and we deny the petition.
Substantial evidence supports the BIA’s denial of relief because He submitted numerous fraudulent documents that went to the heart of his claim, and the totality of the record supported an adverse credibility finding. See id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.